Exhibit 10.16

REVOLVING CREDIT NOTE

 

$75,000,000.00

   St. Louis, Missouri    August 17, 2007

1. FOR VALUE RECEIVED, the undersigned, COAST BANK OF FLORIDA, a Florida banking
corporation (“Borrower”), hereby promises to pay to the order of FIRST BANK, a
Missouri banking corporation (“Lender”), on February 27, 2008, or earlier if the
principal amount hereof is accelerated pursuant to Section 11 below (the
“Maturity Date”), the principal sum of Seventy Five Million Dollars
($75,000,000) or, if less, the amount of all unpaid advances (each, an
“Advance”; and collectively, “Advances”) made by Lender to Borrower under this
Revolving Credit Note (this “Note”). The aggregate principal amount of Advances
which Lender shall be committed to have outstanding under this Note at any one
time shall not exceed the lesser of (a) Seventy Five Million Dollars
($75,000,000), or (b) the Borrowing Base; which amount may be borrowed, paid,
reborrowed and repaid, in whole or in part, subject to the terms and conditions
of this Note referred to below.

2. Borrower shall give Lender oral or written notice (a “Notice of Borrowing”)
by noon (St. Louis time) on the Business Day prior the date of each Advance to
be made to Borrower, specifying: (a) the date of such Advance, which shall be a
Business Day; (b) the aggregate principal amount of such Advance; and (c) the
duration of the initial Interest Period applicable thereto, subject to the
provisions of the definition of Interest Period. A Notice of Borrowing shall not
be revocable by Borrower. Subject to the terms and conditions of this Note,
provided that Lender has received the Notice of Borrowing, Lender shall (unless
Lender determines that any applicable condition specified in this Note has not
been satisfied) make the applicable Advance to Borrower by crediting the amount
of such Advance to a demand deposit account of Borrower at Lender specified by
Borrower (or such other account mutually agreed upon in writing between Lender
and Borrower) not later than 2:30 p.m. (St. Louis time) on the Business Day
specified in said Notice of Borrowing. If Lender makes a new Advance under this
Note on a day on which Borrower is required to or has elected to repay all or
any part of an outstanding Advance, Lender shall apply the proceeds of its new
Advance to make such repayment and only an amount equal to the difference (if
any) between the amount being borrowed and the amount being repaid shall be made
available by Lender to Borrower, or remitted by Borrower to Lender as, as the
case may be. Borrower hereby irrevocably authorizes Lender to rely on
telephonic, telegraphic, telecopy, telex or written instructions of any
individual identifying himself or herself as one of the individuals listed on
the Resolutions adopted by the Board of Directors of Borrower and certified by
the Secretary of Borrower and delivered to Lender with respect to any request to
make an Advance or a repayment under this Note, and on any signature which
Lender believes to be genuine, and Borrower shall be bound thereby in the same
manner as if such individual were actually authorized or such signature were
genuine. Borrower also hereby agrees to defend and indemnify Lender and hold
Lender harmless from and against any and all claims, demands, damages,
liabilities, losses and reasonable costs and expenses (including, without
limitation, reasonable attorneys’ fees and expenses) relating to or arising out
of or in connection with the acceptance of instructions for making Advances or
repayments under this Note.

3. Interest on each Advance under this Note shall accrue at an annual rate equal
to the LIBOR Rate. Interest on each Advance hereunder shall be payable monthly
in arrears on the first (1st) day of each month commencing on the first such
date after such Advance is made, on the last day of the applicable Interest
Period, and on the Maturity Date. Lender’s internal records of applicable
interest rates shall be determinative in the absence of manifest error. From and
after the Maturity Date, whether by reason of acceleration or otherwise,
interest shall accrue and be payable on demand on the outstanding principal
balance of this Note at an annual rate equal to Five Percent (5%) over and above
the applicable interest rate(s). If Borrower fails to make any payment of any
principal of or interest on this Note when the same shall become due and
payable, whether by reason of maturity, acceleration or otherwise, in addition
to all of the other rights and remedies of Lender under this Note and/or at law
or in equity, Borrower shall pay Lender on demand with respect to each such late
payment a late fee in an amount equal to Five Percent (5%) of the amount of each
such late payment. Interest shall be computed on the basis of a year consisting
of 360 days and paid for actual days elapsed.

4. In the event Borrower does not timely select another Interest Period at least
two (2) Eurodollar Business Days before the end of an Interest Period, Lender
shall after the end of the Interest Period convert the interest rate applicable
to such Advance to the Prime Rate. If the Interest Period for any Advance should
happen to extend beyond the Maturity Date, such Advance must be prepaid on the
Maturity Date. If an Advance is prepaid prior to the end of any Interest Period
for such Advance, whether voluntarily or because prepayment is



--------------------------------------------------------------------------------

required due to this Note maturing or due to acceleration of this Note upon
default or otherwise, Borrower agrees to reimburse Lender on demand for any
resulting losses and expenses incurred by Lender, including, without limitation,
any losses incurred in obtaining, liquidating or employing deposits from third
parties and any loss of margin for the period after any such payment, conversion
or failure to borrow (as reasonably determined by Lender) incurred as a result
of such prepayment.

5. Notwithstanding any provision contained in this Note to the contrary, Lender
shall have no obligation to make any Advance unless: (a) on the date of and
immediately after giving effect to such Advance, the aggregate principal amount
of all Advances does not exceed the lesser of (i) the $75,000,000.00 or (ii) the
Borrowing Base; (b) on the date of and immediately after giving effect to such
Advance, no Event of Default and no event which with the passage of time or the
giving of notice or both would constitute an Event of Default under this Note
shall have occurred and be continuing; (c) no material adverse change in the
properties, assets, liabilities, business, operations, prospects, income or
condition (financial or otherwise) of Borrower shall have occurred since the
date of this Note be continuing; and (d) all of the representations and
warranties made by Borrower in any Loan Document (defined below) shall be true
and correct in all material respects on and as of the date of such Advance as if
made on and as of the date of such Advance. Each request for an Advance by
Borrower under this Note shall be deemed to be a representation and warranty by
Borrower on the date of such Advance as to the facts specified in clauses (b),
(c), and (d) of the immediately preceding sentence.

6. Borrower shall make each payment of principal of, and interest on, this Note
and all other amounts payable under this Note not later than 12:00 noon (St.
Louis time) on the date when due, in Federal or other immediately available
funds to Lender 11901 Olive Boulevard, St. Louis, Missouri 63141, or such other
address as Lender may from time to time specify in writing. Any such payment
received by Lender after 12:00 noon (St. Louis time) shall be deemed to have
been paid on the next succeeding Business Day. Whenever any payment of principal
of, or interest on, this Note shall be due on a day which is not a Business Day,
the date for payment thereof shall be extended to the next succeeding Business
Day. If the date for any payment of principal is extended by operation of law or
otherwise, interest thereon, at the then applicable rate, shall be payable for
such extended time. The acceptance by Lender of any payment of principal or
interest due under this Note after the date it is due shall not be held to
establish a custom or waive any rights of Lender to enforce prompt payment of
any further payments or otherwise.

7. Borrower shall have the right to prepay all or any portion from time to time
of the unpaid principal of this Note prior to the Maturity Date, provided that:
(a) on each prepayment date, Borrower shall pay to the order of Lender all
accrued and unpaid interest on the principal portion of this Note being prepaid
to and including the date of such prepayment; and (b) with respect to the
prepayment of any Advance prior to the end of the applicable Interest Period(s),
Borrower shall reimburse Lender for all losses and expenses as required under
Section 4 above.

8. Borrower hereby represents and warrants to Lender that (a) the execution,
delivery and performance by Borrower of this Note (i) have been duly authorized
by all necessary corporate action on the part of Borrower, (ii) require no
consent, approval or authorization of, action by or in respect of or filing or
recording with any governmental or regulatory body, instrumentality, authority,
agency or official or any other person or entity and (iii) do not conflict with,
or result in a breach of the terms, conditions or provisions of, or constitute a
default under or result in any violation of, Borrower’s Articles of
Incorporation, By-Laws, any applicable law, rule, regulation, order, writ,
judgment or decree of any court or governmental or regulatory body,
instrumentality, authority, agency or official or any agreement, document or
instrument to which Borrower is a party or by which Borrower or any of its
property or assets is bound or to which Borrower or any of his property or
assets is subject, (b) this Note has been duly executed and delivered by
Borrower and constitutes the legal, valid and binding obligation of Borrower and
is enforceable against Borrower in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law), (c) no part of the proceeds of
this Note will be used for personal, family or household purposes, and
(d) Borrower is not engaged principally, or as one of his important activities,
in the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation U of The Board of Governors of
the Federal Reserve System, as amended) and no part of the proceeds of any loan
under this Note will be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately (i) to purchase or carry margin stock or
to extend credit to others for the purpose of

 

- 2 -



--------------------------------------------------------------------------------

purchasing or carrying margin stock, or to refund or repay indebtedness
originally incurred for such purpose or (ii) for any purpose which entails a
violation of, or which is inconsistent with, the provisions of any of the
Regulations of The Board of Governors of the Federal Reserve System, including,
without limitation, Regulations U, T or X thereof, as amended.

9. Borrower hereby covenants and agrees to deliver to Lender: (a) as soon as
available and in any event within five (5) days after the filing of same, each
quarterly call report filed by Borrower with the Florida Division of Financial
Institutions; (b) within fifteen (15) days after the end of each month, a
summary report relating to the Collateral (defined below), in the form approved
by Lender (certified by the Chief Financial Officer or other authorized officer
of Borrower as to accuracy); and (c) within fifteen (15) days after the end of
each month, a Borrowing Base Certificate, in the form approved by Lender.

10. This Note is described in and secured by the Collateral Pledge Agreement
dated as of the date hereof, executed by Borrower in favor of Lender, as the
same may from time to time be amended, modified, extended, renewed or restated
(the “Collateral Pledge Agreement”), pursuant to which Borrower shall pledge to
Lender as security for this Note certain Pledged Notes and Pledged Mortgages and
other collateral as more particularly described therein (collectively, the
“Collateral”). If the Borrowing Base as of any date is less than the aggregate
principal amount of Advances as of such date, Borrower shall be automatically
required (without demand or notice of any kind by Lender, all of which are
hereby expressly waived by Borrower) to, and hereby agrees to, within five
(5) days after the delivery by Borrower to Lender of the applicable Borrowing
Base Certificate, to either (a) make mandatory prepayment(s) on this Note in an
aggregate amount sufficient to reduce the aggregate principal amount of Advances
to an amount equal to or less than the Borrowing Base or (b) grant Lender a
first priority perfected security interest in and lien on additional Eligible
Pledged Notes and additional Pledged Mortgages securing such additional Eligible
Pledged Notes pursuant to documentation in form and substance satisfactory to
Lender (including, if required at the time by Lender, delivery to Lender of the
original additional Pledged Note(s) duly endorsed to Lender and the original
additional Pledged Mortgage(s) securing such additional Eligible Pledged Notes)
in an amount sufficient to cause the Borrowing Base to be equal to or greater
than the then aggregate principal amount of Advances.

11. If any of the following events (each an “Event of Default”; and
collectively, “Events of Default”) shall occur: (a) Borrower shall fail to make
any payment of any principal of, interest on or other amount due under this Note
within five (5) days after the same shall become due and payable, whether by
reason of demand, maturity, acceleration or otherwise; (b) any representation or
warranty made by Borrower in this Note shall prove to have been untrue or
incorrect in any material respect when made; (c) Borrower shall fail to perform
or observe any other term, covenant or provision contained in this Note and such
failure shall remain unremedied for thirty (30) days after the earlier of
(i) written notice of default is given to Borrower by Lender or (ii) an officer
of Borrower obtaining knowledge of such failure; (d) Borrower shall
(i) voluntarily commence any proceeding or file any petition seeking relief
under Title 11 of the United States Code or any other Federal, state or foreign
bankruptcy, insolvency, receivership, liquidation or similar law, (ii) consent
to the institution of, or fail to contravene in a timely and appropriate manner,
any such proceeding or the filing of any such petition, (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator or
similar official of itself or a substantial part of its property or assets,
(iv) file an answer admitting the material allegations of a petition filed
against itself in any such proceeding, (v) make a general assignment for the
benefit of creditors, (vi) become unable, admit in writing its inability or
failure generally to pay its debts as they become due or (vii) take any action
for the purpose of effecting any of the foregoing; (e) an involuntary proceeding
shall be commenced or an involuntary petition shall be filed in a court of
competent jurisdiction seeking (i) relief in respect of Borrower, or of a
substantial part of the property or assets of Borrower, under Title 11 of the
United States Code or any other Federal, state or foreign bankruptcy,
insolvency, receivership, liquidation or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator or similar official of Borrower or of
a substantial part of the property or assets of Borrower or (iii) the winding up
or liquidation of Borrower; and any such proceeding or petition shall continue
undismissed for thirty (30) consecutive days or an order or decree approving or
ordering any of the foregoing shall continue unstayed and in effect for thirty
(30) consecutive days; (f) dissolution, termination of existence or operations,
merger, consolidation or transfer of a substantial part of the property or
assets of Borrower (except in connection with the transactions described in the
Merger Agreement [defined below]); (g) an injunction, attachment or judgment
shall be issued against any of the property or assets of Borrower which could
reasonably be expected to have a material adverse effect on such property or
assets; (i) Borrower shall have a judgment entered against it by a court having
jurisdiction in the premises, and such judgment shall not be appealed in good
faith (and execution of

 

- 3 -



--------------------------------------------------------------------------------

such judgment stayed during such appeal) or satisfied by Borrower within thirty
(30) days after the entry of such judgment; (j) any default or event of default
shall occur under or within the meaning of any agreement, document or instrument
evidencing, securing, guaranteeing the payment of or otherwise relating to any
outstanding indebtedness of Borrower for borrowed money (other than this Note);
(k) any “Event of Default” (as defined therein) shall occur under or within the
meaning of the Collateral Pledge Agreement; (l) the Collateral Pledge Agreement
shall at any time for any reason cease to be in full force and effect or shall
be declared to be null and void by a court of competent jurisdiction, or if the
validity or enforceability thereof shall be contested or denied by any of
parties thereto, or if Borrower shall deny that it has any further liability or
obligation thereunder or if Borrower shall fail to comply with or observe any of
the terms, provisions or conditions contained in the Collateral Pledge
Agreement; (m) Borrower shall be declared by Lender to be in default on, or
pursuant to the terms of, (i) any other present or future obligation to Lender,
including, without limitation, any other loan, line of credit, revolving credit,
guaranty or letter of credit reimbursement obligation or (ii) any other present
or future agreement purporting to convey to Lender a lien or encumbrance upon,
or a security interest in, any of the property or assets of Borrower; (n)(i)
subject to any applicable notice of cure period(s), any default or event of
default by Borrower or Coast Financial Holdings, Inc. shall occur under or
within the meaning of the Agreement and Plan of Merger dated as of July     ,
2007, executed by Lender, Borrower and Coast Financial Holdings, Inc. (the
“Merger Agreement”); or (p) any default or event of default shall occur under or
within the meaning of any other agreement, document or instrument heretofore,
now or hereafter executed by Borrower with or in favor of Lender; then, and in
each such event (other than an event described in clauses (d) or (e) above),
Lender may, at its option, declare the entire outstanding principal balance of
this Note and all accrued and unpaid interest thereon to be immediately due and
payable, whereupon all of such outstanding principal balance and accrued and
unpaid interest shall become and be immediately due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by Borrower, and Lender may exercise any and all other
rights and remedies which it may have under the Collateral Pledge Agreement
(including foreclosure of the Collateral) and/or at law or in equity; provided,
however, that upon the occurrence of any event described in clauses (d) or
(e) above, the entire outstanding principal balance of this Note and all accrued
and unpaid interest thereon shall automatically become immediately due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by Borrower, and Lender may exercise any
and all other rights and remedies which it may have under the Collateral Pledge
Agreement (including foreclosure of the Collateral) and/or at law or in equity.

12. In the event that any payment of any principal of, interest on or other
amount due under this Note shall not be paid when due after taking into account
any notice, grace or cure periods, whether by reason of maturity, acceleration
or otherwise, and this Note is placed in the hands of an attorney or attorneys
for collection or for foreclosure of the Collateral, or if this Note is placed
in the hands of an attorney or attorneys for representation of Lender in
connection with bankruptcy or insolvency proceedings relating to or affecting
this Note, Borrower hereby promises to pay to the order of Lender, in addition
to all other amounts otherwise due on, under or in respect of this Note, the
costs and expenses of such collection, foreclosure and representation,
including, without limitation, reasonable attorneys’ fees and expenses (whether
or not litigation shall be commenced in aid thereof). All parties hereto
expressly waive presentment, demand for payment, notice of dishonor, protest and
notice of protest.

13. Borrower hereby agrees to pay or reimburse Lender upon demand for (i) all
out-of-pocket costs and expenses including, without limitation, reasonable
attorneys’ fees and expenses, incurred by Lender in connection with the
preparation, negotiation, execution and administration of this Note, the
Collateral Pledge Agreement, and any and all other agreements, documents and
instruments relating to this Note (collectively, the “Loan Documents”), (ii) all
search, recording and filing fees incurred by Lender in connection with this
Note and the other Loan Documents, (iii) all out-of-pocket costs and expenses,
including, without limitation, reasonable attorneys’ fees and expenses, incurred
by Lender in connection with the preparation of any waiver or consent under any
of the Loan Documents or any amendment, modification, extension, renewal and/or
restatement of any of the Loan Documents or any Event of Default under this
Note; and (iv) if an Event of Default under this Note occurs, all out-of-pocket
costs and expenses, including, without limitation, reasonable attorneys’ fees
and expenses, incurred by Lender in connection with such Event of Default and
collection and other enforcement proceedings resulting therefrom. Borrower
further agrees to pay or reimburse Lender for any stamp or other taxes which may
be payable with respect to the execution, delivery, recording and/or filing of
this Note or any of the other Loan Documents. All of the obligations of Borrower
under this paragraph shall survive the satisfaction and payment of this Note.

 

- 4 -



--------------------------------------------------------------------------------

14. To the extent that Lender receives any payment on account of Borrower’s
obligations under this Note and any such payment(s) or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
subordinated and/or required to be repaid to a trustee, receiver or any other
party under any bankruptcy act, state or Federal law, common law or equitable
cause, then, to the extent of such payment(s) received, Borrower’s obligations
under this Note or part thereof intended to be satisfied shall be revived and
continue in full force and effect, as if such payment(s) had not been received
by Lender and applied on account of Borrower’s obligations under this Note.

15. BORROWER HEREBY IRREVOCABLY (A) SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF
ANY MISSOURI STATE COURT SITTING IN THE COUNTY OF ST. LOUIS, MISSOURI OR ANY
UNITED STATES OF AMERICA COURT SITTING IN THE EASTERN DISTRICT OF MISSOURI,
EASTERN DIVISION, AS LENDER MAY ELECT, IN ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS NOTE, (B) AGREES THAT ALL CLAIMS IN RESPECT TO ANY
SUCH SUIT, ACTION OR PROCEEDING MAY BE HELD AND DETERMINED IN ANY OF SUCH
COURTS, (C) WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
BORROWER MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT, (D) WAIVES ANY CLAIM THAT SUCH
SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM AND (E) WAIVES ALL RIGHTS OF ANY OTHER JURISDICTION WHICH
BORROWER MAY NOW OR HEREAFTER HAVE BY REASON OF HIS PRESENT OR SUBSEQUENT
DOMICILES. BORROWER (AND BY ITS ACCEPTANCE HEREOF, LENDER) HEREBY IRREVOCABLY
WAIVE THE RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY ACTION IN WHICH BORROWER
AND LENDER ARE PARTIES RELATING TO OR ARISING OUT OF OR IN CONNECTION WITH THIS
NOTE.

16. This Note may not be changed, nor may any term, condition or Event of
Default be waived, modified or discharged orally but only by an agreement in
writing, signed by Lender. No failure or delay by Lender in exercising any
right, remedy, power or privilege under this Note shall operate as a waiver
thereof; nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege. In addition, Lender may, without notice to and without releasing the
liability of Borrower, add or release one or more of such parties or release any
collateral or security for this Note in whole or in part. All Obligors waive
notice of and consent to, and no Obligor shall be released from liability under
this Note by virtue of, any extension of time for the payment of any principal
of or interest on this Note or the renewal of this Note one or more times or any
other amendment or modification of this Note.

17. This notice is provided pursuant to Section 432.047 R.S.Mo. As used herein,
“creditor” means Lender and “this writing” means this Note and the other Loan
Documents. ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO
FORBEAR FROM ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW
SUCH DEBT ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS
BASED THAT IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT. TO PROTECT YOU
(BORROWER(S)) AND US (CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY
AGREEMENTS WE REACH COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH
IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS
WE MAY LATER AGREE IN WRITING TO MODIFY IT. This Note embodies the entire
agreement and understanding between Borrower and Lender and supersedes all prior
agreements and understandings (oral or written) relating to the subject matter
hereof.

18. This Note shall be governed by and construed in accordance with the
substantive laws of the State of Missouri (without reference to conflict of law
principles).

19. Certain definitions applicable to this Note are attached hereto and
incorporated by reference as Exhibit A.

(SIGNATURE ON FOLLOWING PAGE)

 

- 5 -



--------------------------------------------------------------------------------

SIGNATURE PAGE-

REVOLVING CREDIT NOTE

 

Borrower:

COAST BANK OF FLORIDA

By:

 

 

Name:

 

 

Title:

 

 

 

- 6 -



--------------------------------------------------------------------------------

Exhibit A

(Definitions)

For purposes of this Note, the following terms shall have the following
meanings:

Borrowing Base shall mean, as of any date of determination thereof, an amount
equal to the sum of: (a) Eighty Percent (80%) of the aggregate outstanding
principal balances of all Class 1 Eligible Pledged Notes as of such date;
(b) Sixty Four Percent (64%) of the aggregate outstanding principal balances of
all Class 2 Eligible Pledged Notes as of such date; and (c) Fifty Six Percent
(56%) of the aggregate outstanding principal balances of all Class 3 Eligible
Pledged Notes as of such date.

Business Day shall mean any day (other than a Saturday or Sunday) on which
commercial banks are open for business in St. Louis, Missouri.

Class 1 Eligible Pledged Notes shall mean all Eligible Pledged Notes which have
a Loan-to-Value Percentage of either (i) not greater than Eighty Percent (80%),
or (ii) if greater than Eighty Percent (80%), which are covered by private
mortgage insurance (in the form and amount acceptable to Lender).

Class 2 Eligible Pledged Notes shall mean all Eligible Pledged Notes which have
a Loan-to-Value Percentage of greater than Eighty Percent (80%) but not greater
than Ninety Five Percent (95%).

Class 3 Eligible Pledged Notes shall mean all Eligible Pledged Notes which have
a Loan-to-Value Percentage of greater than Ninety Five Percent (95%).

Eligible Pledged Note(s) shall mean each Pledged Note which meets each of the
following requirements: (a) no payment of any principal, interest or other
amount due under such Pledged Note is more than thirty (30) days past due and
such Pledged Note is otherwise not a “low quality asset” as defined in 12 C.F.R.
§223.3(v); (b) such Pledged Note has an amortization schedule having a period of
not more than thirty (30) years; (c) neither such Pledged Note nor the Pledged
Mortgage securing such Pledged Note is subject to any dispute, offset,
counterclaim, discount or other claim or defense on the part of the maker(s) or
to any claim on the part of the maker(s) contesting or denying liability under
such Pledged Note; (d) such Pledged Note and the Pledged Mortgage securing such
Pledged Note comply with all applicable Federal, state, local and other laws,
rules and regulations (including, without limitation, all applicable Federal,
state, local and other consumer credit, consumer protection and usury laws,
rules and regulations); (e) the obligations of the maker(s) under such Pledged
Note and the Pledged Mortgage securing such Pledged Note are absolute and
unconditional and not dependent upon the performance of any person or entity and
are not subject to any conditions precedent remaining unperformed; (f) neither
such Pledged Note nor the Pledged Mortgage securing such Pledged Note is or will
be subject to any defenses, claims, counterclaims or set-offs against Lender,
including, without limitation, those resulting from acts or omissions of
Borrower or its employee or agents; (g) such Pledged Note and the Pledged
Mortgage securing such Pledged Note are assignable by Borrower to Lender
consistent with the terms of the Collateral Pledge Agreement; (h) no information
contained in such Pledged Note or in the Pledged Mortgage securing such Pledged
Note is incorrect; (i) Borrower and the maker(s) of such Pledged Note have made
no agreement with respect to such Pledged Note or the Pledged Mortgage securing
such Pledged Note which is not expressly set forth in such Pledged Note or in
the Pledged Mortgage securing such Pledged Note; (j) no officer, employee or
agent of Borrower has made any promise, representation or warranty to any
maker(s) of such Pledged Note which is contrary to the terms of such Pledged
Note or of the Pledged Mortgage securing such Pledged Note; (k) such Pledged
Note is secured by a Pledged Mortgage and such Pledged Mortgage has been
properly recorded and constitutes a first priority perfected lien on the
property covered thereby; (l) the original of such Pledged Note has been
endorsed to and if required by Lender is in the possession of Lender and the
original of the Pledged Mortgage securing such Pledged Note is in the possession
of Lender; and (m) such Pledged Note, all payments of principal, interest and
other amounts due thereunder and the Pledged Mortgage securing such Pledged Note
are subject to a first priority perfected security interest in favor Lender
under the Collateral Pledge Agreement and are not subject to a security interest
or lien in favor of any other person or entity.



--------------------------------------------------------------------------------

Eurodollar Business Day shall mean any Business Day on which commercial bank(s)
are open for international business (including dealings in dollar deposits) in
London.

Interest Period shall mean, with respect to each Advance: (a) initially, the
period commencing on the date of such Advance and ending one (1), two (2), or
three (3) months thereafter, as Borrower may elect; and (b) thereafter, each
period commencing on the last day of the immediately preceding Interest Period
applicable to such Advance and ending one (1), two (2), or three (3) months
thereafter, as Borrower may elect; provided that: (c) subject to clauses (d) and
(e) below, any Interest Period which would otherwise end on a day which is not a
Eurodollar Business Day shall be extended to the next succeeding Eurodollar
Business Day unless such Eurodollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the immediately preceding
Eurodollar Business Day; (d) subject to clause (e) below, any Interest Period
which begins on the last Eurodollar Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the calendar month at
the end of such Interest Period) shall end on the last Eurodollar Business Day
of a calendar month; and (e) no Interest Period shall extend beyond the Maturity
Date.

LIBOR Base Rate shall mean, with respect to the applicable Interest Period,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available or
(b) if the LIBOR Index Rate is not available, the average (rounded upward, if
necessary, to the next higher 1/16 of 1%) of the annual respective rates of
interest at which deposits in U.S. Dollars are offered to Lender in the London
interbank market by two (2) Eurodollar dealers of recognized standing, selected
by Lender in its sole discretion, at or about 11:00 a.m. (London time) on the
date two (2) Eurodollar Business Days before the first day of such Interest
Period, for delivery on the first day of the applicable Interest Period for a
number of days comparable to the number of days in such Interest Period and in
an amount approximately equal to the principal amount of the Advance to which
such Interest Period is to apply.

LIBOR Index Rate shall mean, with respect to the applicable Interest Period, an
annual rate (rounded upwards, if necessary, to the next higher 1/16 of 1%) equal
to the British Bankers’ Association interest settlement rates for U.S. Dollar
deposits for such Interest Period as of 11:00 a.m. (London time) on the day two
(2) Eurodollar Business Days before the first day of such Interest Period as
published by Bloomberg Financial Services, Dow Jones Market Service, Telerate,
Reuters or any other service from time to time used by Lender.

LIBOR Margin shall mean Two and 25/100 Percent (2.25%).

LIBOR Rate shall mean (a) the quotient of the (i) LIBOR Base Rate divided by
(ii) one minus the applicable LIBOR Reserve Percentage plus (b) the LIBOR
Margin. The LIBOR Rate shall be adjusted automatically on and as of the
effective date of any change in the LIBOR Reserve Percentage.

LIBOR Reserve Percentage shall mean for any day that percentage (expressed as a
decimal) which is in effect on such day, as prescribed by The Board of Governors
of the Federal Reserve System (or any successor), for determining the maximum
reserve requirement (including, without limitation, any basic, supplemental,
emergency, special or marginal reserves) with respect to “Eurocurrency
liabilities” as defined in Federal Reserve Regulation D or with respect to any
other category of liabilities which includes deposits by reference to which the
interest rate on Advances is determined, whether or not Lender has any
Eurocurrency liabilities subject to such reserve requirement at such time.

Loan-to-Value Percentage shall mean the percentage equal to the outstanding
principal balance of the Eligible Pledged Note divided by the value of the
collateral described in the corresponding Pledged Mortgage(s), multiplied by 100

Pledged Mortgage(s) shall have the meaning ascribed thereto in the Collateral
Pledge Agreement (defined in the Note).

Pledged Note(s) shall have the meaning ascribed thereto in the Collateral Pledge
Agreement.

Prime Rate shall mean the interest rate announced from time to time by Lender as
its “prime rate” (which rate shall fluctuate as and when said prime rate shall
change).

 

-2-